COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00198-CV


In re D.A.                              §   Original Proceeding

                                        §   From the 324th District Court

                                        §   of Tarrant County (324-410099-06)

                                        §   August 14, 2014

                                        §   Per Curiam

                                 JUDGMENT

      This court has considered the petition for writ of habeas corpus filed by

Relator. We grant the relief requested in Relator’s petition, order her released

from the bond set by this court on June 20, 2014, and order her discharged.


                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM